 Case 2:18-cv-00216-GJQ-MV ECF No. 41 filed 07/31/20 PageID.248 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION
                             __________________________

ROBERT CLEVELAND
MITCHELL #166223, III,

              Plaintiff,                                        Case No. 2:18-CV-216

v.                                                              HON. GORDON J. QUIST

CONNIE HORTON, et al.,

            Defendants.
__________________________/

              ORDER ADOPTING REPORT AND RECOMMENDATION

       On July 6, 2020, U.S. Magistrate Judge Maarten Vermaat issued a Report and

Recommendation (R. & R.), recommending that the Court grant in part and deny in part MDOC

Defendants’ Motion for Partial Summary Judgment Based on Failure to Exhaust and Motion to

Dismiss Based on Eleventh Amendment Immunity. (ECF No. 40). The Court has reviewed the R.

& R. No objections have been filed pursuant to 28 U.S.C. § 636(b). Thus, the Court will adopt

the R. & R.

       THEREFORE, IT IS HEREBY ORDERED that the July 6, 2020, Report and

Recommendation (ECF No. 40) is adopted as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants’ motion (ECF No. 26) is GRANTED IN

PART AND DENIED IN PART for the reasons set forth in the R. & R. Therefore, Plaintiff’s

claims against Defendants Michigan Department of Corrections, Heidi Washington, and Kenneth

McKee are dismissed without prejudice.
 Case 2:18-cv-00216-GJQ-MV ECF No. 41 filed 07/31/20 PageID.249 Page 2 of 2



       Plaintiff’s American with Disability Act (ADA) and state law claims against Defendant

Connie Horton remain in this case.


Dated: July 31, 2020                                     /s/ Gordon J. Quist
                                                        GORDON J. QUIST
                                                  UNITED STATES DISTRICT JUDGE




                                             2
